Exhibit 10.16

OCEANEERING INTERNATIONAL, INC. 2009 ANNUAL CASH BONUS AWARD PROGRAM

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Oceaneering International, Inc. (the “Company”) approved the 2009
Annual Cash Bonus Award Programs (a) for Executive Officers of the Company and
(b) for all other participating employees, each under the 2005 Incentive Plan of
the Company. In the case of Executive Officers, cash bonuses are based on the
level of achievement of net income for the company in 2009 (“Net Income”) as
compared to planned results approved by the Compensation Committee (100% of
award). In the case of all other participating employees: (a) with respect to
corporate employee participants, cash bonuses are based upon level of
achievement as compared to planned results of: (i) Net Income (70% of award) and
(ii) Individual Goals (30% of award); (b) with respect to profit center
executives, cash bonuses are based on the level of achievement as compared to
planned results of: (i) Net Income (50% of award), and (ii) goals of the
executive’s profit center (50% of award), which profit center percentage amount
is comprised of the level of achievement as compared to planned results of the
following: operating income of the profit center (60%), HSE goals (20%), and
objectives for the profit center (20%); and (c) for all other participating
employees, based upon the level of achievement as compared to planned results
of: (i) Net Income (30% of award), (ii) goals of the participant’s profit center
(50%, which is comprised of the same elements as for profit center executives),
and (iii) Individual Goals (20%). The Compensation Committee has discretion to
award a lower amount under the program than that amount which is otherwise
determined under the terms of the program.

For each participant under each of these programs, the maximum cash award
achievable is a percentage approved by the Compensation Committee of the
participant’s annual base salary (in US Dollars) as of March 1, 2009. A
participant must be employed by the Company or a subsidiary at the time the cash
awards are approved for payment by the Compensation Committee to receive a cash
award.